 

Exhibit 10.3

NON-COMPETITION AGREEMENT

This NON-COMPETITION AGREEMENT (“Agreement”) is made and entered into as of
September 30, 2014 (the “Effective Date”), by and between VIVINT SOLAR, INC.
(f/k/a V Solar Holdings, Inc.), a Delaware corporation (together with its
successors and permitted assigns, “Vivint Solar”), and VIVINT, INC., a Utah
corporation (together with its successors and permitted assigns “Vivint”).  Each
of Vivint Solar and Vivint may also be referred to herein individually as a
“Party”, and collectively as the “Parties”.

RECITALS

WHEREAS, Vivint Solar and Vivint are affiliate business entities, under the
common control and ownership of 313 Acquisition, LLC, a Delaware limited
liability company.

WHEREAS, the Parties have been operated as an interrelated business enterprise,
and concurrently with the execution of this Agreement are executing a Master
Intercompany Framework Agreement (“Master Framework Agreement”), and other
related agreements to establish a framework for the separation of their
operations, and to clarify and memorialize their respective rights and ongoing
responsibilities to each other and their respective Subsidiaries (this
Agreement, the Master Framework Agreement, and related agreements, the
“Transaction Agreements”).

WHEREAS, in order to protect the goodwill of each of the Parties after the
separation of their operations as contemplated by the Transaction Agreements,
this Agreement sets forth certain restrictive covenants of each Party.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.Definitions

. Any capitalized term used but not defined in this Agreement will have the
meaning set forth for that term in the Master Framework Agreement or another
Transaction Agreement. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement or in the Master Framework Agreement will
have the following meanings:

“Aggregate Monitoring” means any device or technology that collects, monitors,
stores, or communicates data relating to the total net inflow and outflow of
electricity into or out of a residence and from or to the applicable power grid,
but specifically excluding In-Home Consumption Monitoring.

“Energy Inverter” means any device or technology that converts direct current
electricity to alternating current electricity.

Non-Competition Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

“Energy Management” means the wireless or remote management and control of
energy controlling or consuming devices in a residence, including without
limitation thermostats, HVAC, lighting, and other appliances and In-Home
Consumption Monitoring, but specifically excluding the Vivint Solar Business,
Energy Inverters, Aggregate Monitoring, Storage Monitoring and Micro-grid
Technology.

“In-Home Consumption Monitoring” means any device or technology that collects,
monitors, stores, or communicates data relating to the use or consumption of
energy inside a residence.

“Key Employee” means any member of a Party’s executive or senior management
team, and any employee of a Party who is primarily engaged in managing sales,
installation or servicing of that Party’s products and services to end user
customers. For the purposes of this Agreement, a Key Employee of a Party will
continue to be deemed a Key Employee of that Party for one hundred eighty (180)
days after termination of the employment relationship between that Party and
that Key Employee.

“Micro-grid Technology” means any device or technology enabling or supporting a
group of interconnected loads and distributed energy resources within clearly
defined electrical boundaries to act as a single controllable entity with
respect to the grid and that connects and disconnects from such grid to enable
it to operate in both grid-connected or “island” mode.

“Restricted Parties” means: (a) with respect to Vivint, APX Parent Holdco, Inc.,
a Delaware corporation, together with all of its direct or indirect Subsidiaries
that may exist now or after the Effective Date; and (b) with respect to Vivint
Solar, Vivint Solar and its direct or indirect Subsidiaries that may exist now
or after the Effective Date.

“Storage Monitoring” means any device or technology that collects, monitors,
stores, or communicates data relating to storage of power in a residence and the
aggregate net use of such stored power within such residence, but excludes
In-Home Consumption Monitoring.

“Vivint Business” means the business of: (a) residential and commercial
automation and security products and services; (b) Energy Management; (c)
products and services for accessing and using the Internet, including without
limitation voice over Internet protocol products or services and wireless
Internet connectivity; (d) products and services for the storage, access,
retrieval, and sharing of data; (e) fixed and mobile data services; (f)
audio/video entertainment services; (f) healthcare and wellness services (e.g.,
aging in place, fitness, environmental sensors); (g) content distribution
network services, including without limitation content distribution, caching, or
acceleration; (h) wholesale cloud computing services (e.g., distributed viral
computing infrastructure as a service); (i) demand response services; and (j)
information security (e.g., LifeLock).

 

“Vivint Competitor” means a Person who is engaged in any aspect of the Vivint
Business. Without limiting the generality of the foregoing sentence, “Vivint
Competitor” excludes those Persons listed on Exhibit A.

 

2Non-Competition Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

“Vivint Solar Business” means the business of selling renewable energy or energy
storage products and services to any Person.

 

“Vivint Solar Competitor” means a Person who is engaged in any aspect of the
Vivint Solar Business.

 

2.Non-Competition

.

(a)Vivint’s Covenant of Non-Competition. For a period commencing on the
Effective Date and ending on the third (3rd) anniversary of the Effective Date
(the “Non-Compete Period”), Vivint will not, nor will it permit its other
Restricted Parties to, directly or indirectly (in any capacity, including as a
direct or indirect owner, partner, member, investor, lender, principal,
director, officer, employee, consultant or agent of any other Person and
including through contracting with a Vivint Solar Competitor), engage in any
aspect of the Vivint Solar Business in any market in which Vivint Solar is
operating.  Notwithstanding the foregoing or anything to the contrary in this
Agreement, Vivint will not violate any provision of this Section 2(a) if it
makes available products or services to third parties other than Vivint Solar
Competitors or engages in any activity permitted under the Marketing and
Customer Relations Agreement.  For clarity, and without limiting Vivint’s
obligations set forth in this Section 2(a), Vivint may not make available to any
Vivint Solar Competitor (including SolarCity Corporation) during the Non-Compete
Period any product or service described in the Product Development and Supply
Agreement, including any Monitoring and Communications Equipment, any Product,
or any Hosted Software.

(b)Vivint Solar’s Covenant of Non-Competition.  During the Non-Compete Period,
Vivint Solar will not, nor will it permit its other Restricted Parties to,
directly or indirectly (in any capacity, including as a direct or indirect
owner, partner, member, investor, lender, principal, director, officer,
employee, consultant or agent of any other Person and including through
contracting with a Vivint Competitor), engage in the Vivint Business anywhere in
the world.  Notwithstanding anything to the contrary in this Agreement, Vivint
Solar will not violate any provision of this Section 2(b) if it engages in any
activity permitted under the Marketing and Customer Relations Agreement.

(c)Leads.  Without otherwise limiting Vivint’s obligations as set forth in
Section 2(a), Vivint may provide to Vivint Solar Competitors (other than
SolarCity Corporation) leads for prospective customers of products or services
within the Vivint Solar Business in markets where Vivint Solar is not operating.
Starting ten (10) business days after Vivint Solar’s delivery of written notice
to Vivint that Vivint Solar has commenced operations in a market, Vivint will
thereafter exclusively provide all leads relating to the Vivint Solar Business
solely to Vivint Solar.  For the avoidance of doubt, in no event will Vivint
provide any lead relating to the Vivint Solar Business to any person other than
Vivint Solar in the markets where Vivint Solar operates.

(d)Investments.  Nothing in this Agreement will prohibit: (i) either Party or
any of their respective Affiliates from collectively owning as a passive
investment no more than two and one half percent (2.5%) of the equity of any
publicly traded company; or (ii) Vivint Solar from seeking and obtaining
financing from any Vivint Competitor, provided that any such

3Non-Competition Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

financing does not require as a term of such financing that Vivint Solar take
any action that would violate any provision of this Agreement.

(e)Equitable Remedies.  Each Party acknowledges and agrees that the other Party
would be irreparably harmed by any violation of the restrictive covenants set
forth in Section 2(a) or 2(b), as applicable, and that, in addition to all other
rights and remedies available to the other Party at law, the other Party will be
entitled to injunctive and other equitable relief to prevent or enjoin any such
violation as set forth in the Master Framework Agreement.  If any Restricted
Party violates Section 2(a) or 2(b), as applicable, the period of time during
which those provisions are applicable will automatically be extended for a
period of time equal to the time that that violation began until that violation
permanently ceases.

3.Non-Solicitation

.

(a)Non-Solicitation.  During the Term of this Agreement: (i) none of the Vivint
Solar Restricted Parties will directly or indirectly solicit any Key Employee of
any Vivint Restricted Party for employment without the prior written consent of
the President of Vivint; and (ii) none of the Vivint Restricted Parties will
directly or indirectly solicit any Key Employee of a Vivint Solar Restricted
Party for employment without the prior written consent of the President of
Vivint Solar; provided, however, that the following will not be deemed
solicitation for the purposes of this Section 3(a): (1) the use of general
newspaper or online advertisement and other general non-targeted recruitment
techniques in the ordinary course of business; and (2) communications between a
Vivint Restricted Party and a Vivint Solar Key Employee after the Vivint Solar
Key Employee has initiated contact with that Vivint Restricted Party, or
communications between a Vivint Solar Restricted Party and a Vivint Key Employee
after the Vivint Key Employee has initiated contact with that Vivint Solar
Restricted Party.  For the avoidance of doubt, the restrictions in this Section
3(a) may only be waived or modified between the Parties pursuant to Section 6(f)
of the Master Framework Agreement.

(b)Equitable Remedies.  Each Party, on behalf of itself and its Affiliates,
acknowledges and agrees that the remedy at law for any breach of this Section 3
may be inadequate, and that the sole and exclusive remedy for any breach by the
other Party or any of the other Party’s Restricted Parties of Section 3(a) is to
seek specific performance, injunctive relief or another equitable remedy.

4.Term. This Agreement will become effective on the Effective Date, and will
continue for a term of five (5) years (the “Term”).

5.Representations.   Each Party represents that it, and each of its respective
Restricted Parties, is willing and able to engage in businesses that are not
restricted pursuant to Section 2(a) or 2(b), as applicable, and that enforcement
of the restrictive covenants set forth in Sections 2(a), 2(b), or 3(a) as
applicable, will not be unduly burdensome to any Restricted Party.  Each Party
acknowledges that its agreement to the restrictive covenants set forth in
Section 2(a), 2(b), and 3(a), as applicable, is a material inducement and
condition to the other Party’s willingness to enter into this Agreement and the
other Transaction Agreements, to consummate the transactions contemplated by
this Agreement and the other Transaction Agreements, and to perform its
obligations under this Agreement and the other Transaction Agreements.  Each
Party

4Non-Competition Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

acknowledges and agrees, on behalf of itself and its other Restricted Parties,
that the restrictive covenants and remedies set forth in Sections 2(a), 2(b),
and 3(a), as applicable, are reasonable as to time, geographic area, and scope
of activity, and do not impose a greater restraint than is necessary to protect
the goodwill and legitimate business interests of the Parties and their other
respective Restricted Parties.

6.Reformation.  If any restrictive covenant set forth in Sections 2(a), 2(b), or
3(a) is found by a court of competent jurisdiction to contain limitations as to
time, geographic area, or scope of activity that are not reasonable or not
necessary to protect the goodwill or legitimate business interests of the other
Party receiving the benefit of the restrictive covenant, then that court is
hereby authorized and directed to reform the provision to the minimum extent
necessary to cause the limitations contained in Sections 2(a), 2(b), or 3(a), as
applicable, as to time, geographical area, and scope of activity to be
reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and legitimate business interests of the Party receiving
the benefit of the restrictive covenant.

7.Termination of Other Restrictive Covenants.  The Parties acknowledge and agree
that any and all restrictive covenants and agreements between the Parties
concerning exclusivity or non-competition contained in that certain
Administrative Services Agreement between the Parties, dated as of June 1, 2011,
as amended, was terminated, and further that such agreement was terminated in
its entirety pursuant to that certain Termination Agreement between the Parties,
dated as of June 20, 2013, such termination effective as of such date.

8.Master Framework Agreement. This Agreement is governed by the Master Framework
Agreement, including the provisions of Section 4 (Confidentiality) and Section 6
(Miscellaneous) of the Master Framework Agreement.

[SIGNATURE PAGES FOLLOW]

 

 

5Non-Competition Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------



[SIGNATURE PAGES TO NON-COMPETITION AGREEMENT]

IN WITNESS WHEREOF, the Parties have executed this Non-Competition Agreement as
of the date first written above.

VIVINT SOLAR:

 

VIVINT SOLAR, INC.,

a Delaware corporation

 

 

By:

/s/ Greg Butterfield

Name:

Greg Butterfield

Title:

Chief Executive Officer

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

 

Non-Competition Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------



VIVINT:

 

VIVINT, INC.,

a Utah corporation

 

 

By:

/s/ Alex Dunn

Name:

Alex Dunn

Title:

President

 

 




Non-Competition Agreement

Vivint Solar, Inc. & Vivint, Inc.

--------------------------------------------------------------------------------

 

EXHIBIT A

SPECIFIC EXCLUSIONS TO VIVINT COMPETITORS


·

Enphase Energy

·

SolarEdge Systems

·

Tigo Energy

·

Fronius International GmbH

·

PowerOne Inc.

·

SMA Solar Technology AG

·

Chicony Power Technology Co., Ltd.

·

Delta Energy Systems

·

Huawei Technologies Co. Ltd.

·

KACO new energy, Inc.

·

Any other seller of Energy Inverters or related components

 

Non-Competition Agreement

Vivint Solar, Inc. & Vivint, Inc.